Citation Nr: 1449839	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the distal right fibula with arthritis of the ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The veteran had active duty from August 1972 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned at a hearing at the RO (travel Board hearing) in August 2012, a transcript of which is on file.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Historically, on VA examination in July 2005 the Veteran had an antalgic gait in the examining room, but the examiner noted that his gait was normal upon entering the examining room and then dramatically changed to antalgic on exiting the examining room.  There was no right ankle instability.  X-rays showed very mild degenerative joint disease (DJD) which the examiner stated could not explain the severe display of joint immobility upon ambulation.  

Treatment records of the Family Physicians of Landrum include an April 2009 notation that the Veteran needed a note to present to VA stating that he had loss of feeling in his feet due to diabetic peripheral neuropathy.  

On VA examination in November 2009 an MRI of the right ankle showed the previous fracture had healed but revealed significant DJD of the right ankle, most profound at the tibiotalar joint.  The diagnoses were right ankle fracture healed and DJD of the right ankle joint.  

On VA examination in September 2010 the Veteran reported that he had been diagnosed as having gout 5 to 7 years earlier.  To his knowledge this just involved episodic attacks of the 1st metatarsophalangeal (MTP) joint of each foot.  He reported that his right ankle problems seemed to be different than his acute attacks of gout.  He had not worked in 3 years and was on disability due to hypertension, diabetes, cervical spine disease, cardiac arrhythmia, and perhaps also his right ankle.  The examiner indicated that X-rays revealed prominent soft tissue swelling, mild DJD at the tibiotalar joint, and a loose body on the lateral view of the right ankle.  The diagnoses were mild right ankle DJD, which was not believed to be the cause of the significant soft tissue swelling, and gout affecting the big toes and thumbs.  It was stated that it was quite possible that the recent swelling of the right ankle represented an attack of gout.  

At the August 2012 travel Board hearing the Veteran testified that he used a right ankle brace as well as a cane.  He needed a brace because the ligaments and tendons were destroyed and he had no control over his foot, causing the foot to flop.  The brace was for that purpose alone.  He believed that his ankle had become worse since his last VA rating examination in September 2010.  He had had the right ankle brace for three years, and had it at the time of the 2010 rating examination.  However, that examiner had not recorded that he wore a right ankle brace.  

The Veteran also testified that he was receiving Social Security Administration (SSA) disability benefits and had lost his job because he could not physically supervise other workers and walk as the job required.  Seventy-five (75) percent of the reason he was receiving SSA benefits was his right ankle.  The other reasons pertained to difficulty dealing with stress and his diabetes and hypertension.  

The Veteran testified, at page 10, that he would obtain a statement from his treating VA physician as to his right ankle.  The case was to be held open for 30 days for the submission of such statement.  He had not been seen at the VA outpatient treatment (VAOPT) clinic in Spartanburg in two years but merely had his pain medication renewed.  The Veteran testified that he was willing to report for a more up-to-date VA rating examination.  Page 13.  

The Veteran did not submit any additional evidence following the August 2012 travel Board hearing.  Also, while he testified that his award of SSA disability benefits was due primarily to his service-connected right ankle disability, SSA records on file include an August 2004 decision which awarded benefits based on severe impairments of diabetes mellitus, arthritis (including of the knees), cervical spondylosis, visual difficulties, and obesity, as well as generalized anxiety and a somatoform pain disorder.  

A September 2010 VA right ankle X-ray revealed mild tibiotalar joint DJD and a November 2010 VA MRI revealed additional DJD at the inter-tarsal joints of the right foot, in addition to the old healed oblique fracture of the distal fibula and a mild degree of tendinosis at the inferior aspect of the Achilles tendon.  

On file are VA outpatient treatment (VAOPT) records of the VA Dorn Veterans' Hospital as recent as January 2011.  

In view of the foregoing, all additional treatment records from the VA Dorn Veterans' Hospital since January 2011 should be obtained and the Veteran should be afforded an up-to-date rating examination.    

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he may submit additional evidence in support of his claim, to include any statement from his treating VA physician as to his right ankle disability.  

2.  Obtain the Veteran's VAOPT records since January 2011 and assure that they are made part of the appellate record.  

3.  The Veteran should be afforded VA orthopedic and neurology examinations to determine the extent and severity of his service-connected residuals of a fracture of the distal right fibula with arthritis of the ankle.  

The examiner should determine whether the Veteran has, and the extent of, any clinically identifiable neurological symptoms as well as orthopedic symptoms due to his service-connected residuals of a fracture of the distal right fibula with arthritis of the ankle

It must be drawn to the attention of the examiner that the purpose of the examination is not only to determine the current severity of the service-connected residuals of a fracture of the distal right fibula with arthritis of the ankle but to differentiate, if possible, the symptoms as well as the type and degree of functional impairment specifically due to the service-connected residuals of a fracture of the distal right fibula with arthritis of the ankle  from the symptoms as well as the type and degree of functional impairment specifically due to the nonservice-connected diabetes mellitus and gout.  

Also, the purpose of the examination is to determine whether the Veteran has, as he testified, damage or dysfunction of any tendons or ligaments of the right ankle due to the service-connected residuals of a fracture of the distal right fibula with arthritis of the ankle.  

The examinations should include any tests or studies deemed necessary for an accurate assessment.   X-ray examination of the lower right leg and right ankle should be performed, if needed.  

If possible and recommended, and if the Veteran is agreeable, he should be afforded EMG and NCV studies.  The claims folder should be made available to the examiner for review before the examination. 

The examiner should (1) record the range of motion of the right ankle, and describe any limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any, as well as in terms of whether there is slight, moderate, or severe limitation of motion; (2) indicate whether the Veteran has mild, moderate, or severe disability of the right ankle; and (3) specifically comment on the functional limitations, if any, caused by the Veteran's service-connected disability as distinguished from any functional limitation due to any nonservice-connected disability, e.g., diabetic peripheral neuropathy or gout.  

In this regard, the examiner's attention is drawn to the Veteran's testimony that he essentially has no control of his right foot due to ligament or tendon damage as a result of his service-connected disability (as opposed to being due to nonservice-connected diabetic peripheral neuropathy or gout).  

Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiners should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the examiners should provide an opinion on the degree of any functional loss likely to result from a flare-up of symptoms or on extended use and to not limit an evaluation of disability to a point in time when the symptoms are quiescent.  The examiners should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

If the examiner is unable to differentiate the symptoms as well as the type and degree of functional impairment specifically due to the service-connected residuals of a fracture of the distal right fibula with arthritis of the ankle from the symptoms as well as the type and degree of functional impairment specifically due to the nonservice-connected diabetic peripheral neuropathy or gout, or both, this should be so stated.  Moreover, if such is the case, the examiner should state why no such differentiation of symptoms and functional impairment can be made.  

If deemed significant or needed, the examiner should also comment upon whether any nonservice-connected somatoform disorder is in any way related to the Veteran's description of his symptoms, including pain and the impact of pain and/or other symptoms upon function.  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, the RO should readjudicate the claim.  If the claim remains denied, issue a Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the appropriate period of time within which to respond, if they so desire.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

